Citation Nr: 1812033	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to April 25, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU.  

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at VA's Central Office in Washington, D.C.  A transcript of that proceeding is of record.  

In September 2010, the Board remanded the issue of entitlement to a TDIU to the Appeals Management Center (AMC) for additional development of the record.  Before the matter was returned to the Board on appeal, the AMC issued a rating decision in December 2011 granting entitlement to a TDIU, effective from April 25, 2011, the earliest date on which the Veteran's combined schedular rating met the minimum threshold requirement for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  

Although the AMC indicated in its December 2011 rating decision that the grant of a TDIU was considered a total grant of benefits sought on appeal with respect to that issue, the Board, in a May 2012 decision/remand, explained that the issue of entitlement to a TDIU prior to April 25, 2011, remained in appellate status following the December 2011 rating decision because that issue was part and parcel of the increased rating claims pending at that time; and, because the Veteran asserted unemployability in connection with those pending claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  

In May 2012 and May 2017, the Board remanded the issue of entitlement to a TDIU for the period prior to April 25, 2011.  The matter is now back before the Board.  



FINDING OF FACT

The evidence shows that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation consistent with his education and prior occupational history beginning December 5, 2008 (i.e. to April 24, 2011). 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, from December 5, 2008, to April 24, 2011, the criteria for the assignment of a TDIU on an extraschedular basis were met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of a TDIU beginning April 25, 2011.  He has asserted that he should be awarded an effective date of December 5, 2008, the date he became unable to secure and follow substantial gainful employment as a result of his service-connected disabilities.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

During the relevant period on appeal (i.e. from December 5, 2008, to April 24, 2011), the Veteran had the following service-connected disabilities: lumbosacral strain rated as 10 percent disabling; degenerative joint disease of the left knee, rated as 20 percent disabling; degenerative joint disease of the right knee, rated as 20 percent disabling ; and, right ankle strain, rated as 10 percent disabling.  Thus, the Veteran's four service-connected orthopedic disabilities, when combined, using the combined ratings table at 38 C.F.R. § 4.25, and with consideration of the bilateral factor under 38 C.F.R. § 4.26, was 50 percent prior to April 25, 2011.  

Nevertheless, the Veteran may still warrant entitlement to a TDIU if the evidence shows that his service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).  

Where, as here, the percentage requirements are not met prior to April 25, 2011, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to VA's Director, Compensation Service, for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, in May 2017, the Board remanded the claim for referral to VA's Director, Compensation Service (Director), for extraschedular consideration.  The AOJ referred the claim for an extraschedular TDIU to the Director.  In July 2017, the Director provided an opinion regarding extraschedular consideration.  The Director determined that the evidence of record did not show that the Veteran was unemployable as a result of service-connected disabilities prior to April 25, 2011.  However, the Board notes that the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Therefore, the Board will now independently consider whether the Veteran is entitled to an extraschedular TDIU for the period prior to April 25, 2011.  

After weighing the medical and lay evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for awarding a TDIU on an extraschedular basis were met, effective December 5, 2008.  See 38 C.F.R. § 4.16 (b). 

On the Veteran's December 2008 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran reported that he last worked full-time as a truck driver on December 4, 2008, which he indicated was the date his disability affected his full-time employment.  He listed his service connected bilateral knees as the disability preventing him from maintaining gainful employment.  He noted that he had a high school education, with no additional training.  

The Veteran was found to be disabled by the Social Security Administration (SSA) beginning December 5, 2008, due to a primary diagnosis of other/unspecified arthropathies and a secondary diagnosis of obesity.  The SSA functional capacity assessment noted exertional limitations of lifting, standing/walking, sitting, and push/pull due to the Veteran's severe degenerative joint disease of the bilateral knees.

In the Veteran's August 2010 hearing, he testified as to the impact of his service-connected disabilities on his ability to work.  He indicated that he had worked as a cross country truck driver.  He explained that this job required a lot of climbing up and down the truck or sitting in the trailer sometimes 10 to 12 hours, which exacerbated his problem with his knees and back.  He testified that he was not currently working, and last worked in 2008 due to the severity of his service-connected knees and back and the physical nature of truck driving.  He explained that when he sat in a truck for long periods of time, it would stiffen his knees and back.  He noted that he had been granted SSA disability benefits based on his knees.

In October 2010, the Veteran filed for Vocational Rehabilitation and Employment services.  In January 2011, the case manager determined that the Veteran's disabilities made it unreasonable to expect that he could use the program to get and keep competitive employment.  The case manager noted functional limitations primarily in the area of mobility.  The case manager found that because of his service-connected disabilities, the Veteran experienced difficulties with: heavy lifting/carrying, long periods of standing, walking, and/or sitting, and bending/stooping/squatting/crawling/kneeling.  The case manager also found deficiencies in education and training.  The case manager noted that the Veteran did not have any education/training beyond high school.  The case manager noted that although the Veteran acquired training to become a truck driver (20 years' experience), his service-connected conditions worsened to a point where he was not able to perform the essential functions required of him as a truck driver.  The case manager found that the Veteran was limited in the occupational choices available to him and was at an employment disadvantage when compared to similarly circumstanced individuals without disabilities.  The case manager found that the Veteran's impairment was determined to result in substantial part from the Veteran's service-connected disabilities.  The case manager noted that the Veteran had been unemployed since December 2008, when his prior employment as a truck driver became unsuitable.

VA treatment records and private treatment records during this timeframe reflect that the Veteran complained of knee and back pain with significant limitations with standing, walking, sitting, squatting, kneeling, and bending.  

In a November 2008 VA orthopedic consultation, the Veteran complained of bilateral knee pain.  He noted that he had been off duty for two weeks due to the pain.  In December 2008, the Veteran reported that his knee pain was worse when standing and walking.  He also noted significant pain at rest.  X-ray imaging of the knees was consistent with severe endstage degenerative joint disease.  In January 2009, the Veteran reported that when he walked for any period of time, his knees became very painful, and when he sat for any period of time, his knees became very stiff.

In a statement dated in December 2008, the Veteran's treating physician, Dr. B. B., indicated that the Veteran was being treated for his bilateral knees and was unable to work in any capacity from December 5, 2008, until his follow-up appointment in January 2009.  In a statement dated in January 2009, Dr. B. B. indicated that the Veteran was still being treated for his bilateral knees and was unable to work in any capacity until March 2009.  In March 2009, Dr. S. W. indicated that the Veteran was unable to work in any capacity due to his bilateral knees until his follow-up appointment in seven weeks.

In a July 2010 VA treatment record, the Veteran reported continued pain in his knees.  He noted that the symptoms were exacerbated by standing, walking, squatting, kneeling, and bending.  In September 2010, the Veteran reported that he continued to have significant pain in his knees, which limited his activities.

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations described by his treating physicians, the Board finds that the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment prior to April 25, 2011.  In particular, because of his service-connected orthopedic disabilities, the Veteran experienced difficulties with heavy lifting/carrying, long periods of standing, walking, and/or sitting, and bending/stooping/squatting/crawling/kneeling.  The functional impairments from his service-connected bilateral knee disability resulted in his treating physician determining that the Veteran would be unable to work in any capacity beginning December 5, 2008.  The Veteran also has deficiencies in education and training, as he does not have any education or training beyond high school and his service-connected conditions prevented the type of employment he previously engaged in as a truck driver.  These functional impairments resulted in the SSA and Vocational Rehabilitation and Employment Services determining that the Veteran would be unable to get and maintain employment.

Ultimately, the Board finds that the preponderance of the evidence establishes that the Veteran, given his occupational history and functional limitations, is unable to obtain or retain substantially gainful employment due to his service-connected orthopedic disabilities.


ORDER


 From December 5, 2008, to April 24, 2011, entitlement to a TDIU is granted. 





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


